

Execution Copy


ASSET PURCHASE AGREEMENT
 
dated as of
 
July 13, 2007
 
by and between
 
NuGen Mobility, a Delaware corporation;
 
and
 
New Generation Motors Corporation, a Delaware corporation

 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 13th day of July, 2007, by and among NuGen Mobility, a Delaware corporation
(“Purchaser”), and New Generation Motors Corporation, a Delaware corporation
with its principal executive offices located at 44645 Guilford Drive, Suite 201,
Ashburn Virginia 20147 (“Seller”).


WITNESSETH


WHEREAS, Seller is engaged in the design, manufacture, marketing, sale and
licensing of axial flux and other electric motors, including all software,
controls, source code and intellectual property relating to axial flux and other
related motors and drive-systems for all applications of the technology in all
fields worldwide (collectively, the “Business”);


WHEREAS, Seller desires to sell, and Purchaser desires to purchase,
substantially all of the assets of Seller used in the Business, on the terms set
forth in this Agreement.


NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and indemnities contained in this Agreement, and intending to be
legally bound, the parties agree as follows:


ARTICLE 1.
DEFINITIONS


1.1         Certain Definitions. As used in this Agreement, the following terms
shall have the respective meanings ascribed to them in this Section 1.1:

 
(a)           “Action” means all actions, claims, demands, suits, litigations,
proceedings, investigations, arbitrations or mediations.


(b)           “Adverse Consequences” means all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages (but specifically excluding
consequential, special, enhanced, punitive or incidental damages for claims
brought by Purchaser or Seller or damages for diminution in value and
specifically including such of the foregoing that may arise in connection with
third party claims), penalties, fines, amounts paid in settlement, Liabilities,
obligations, Taxes, Liens, losses, expenses and fees, including costs and
reasonable attorneys’ fees and expenses.


(c)           “Affiliate” of any Person means any Person directly or indirectly
controlling, controlled by or under common control with such Person, or related
by blood, marriage, or adoption to such Person; provided, however, that with
respect to Seller, Affiliate shall not include Seller’s stockholders acting
individually.


(d)           “Agreement” means this Asset Purchase Agreement, as specified in
the initial paragraph.


(e)           “Assignment and Assumption Agreement” means the assignment and
assumption agreement between Seller and the Purchaser whereby Seller will
assign, and the Purchaser will assume, the Assumed Liabilities in the form
attached hereto as Exhibit 1.1(e).

 

--------------------------------------------------------------------------------

 


(f)            “Assignment of Patents” means the intellectual property
assignment in the form attached hereto as Exhibit 1.1(f).


(g)           “Assumed Liabilities” has the meaning specified in Section 2.3.


(h)           “Authority” means any court or governmental or regulatory agency
or authority or administrative authority, tribunal or commission or any judicial
or arbitral body or other governmental entity (whether foreign or domestic) or
any political subdivision thereof.


(i)            “Bill of Sale” means the bill of sale assigning and conveying all
right and title to the Purchased Assets from Seller to the Purchaser in the form
attached hereto as Exhibit 1.1(i).


(j)            “Business” has the meaning specified in the recitals of this
Agreement.


(k)           “Claim” has the meaning specified in Section 6.2(a).


(1)           “Closing Balance Sheet” shall mean the unaudited balance sheet of
Seller for the 9 month period ended September 30, 2006 delivered to the
Purchaser as part of the Financial Statements.
 
(m)          “Closing Date” has the meaning specified in Section 2.9.


(n)           “Closing” has the meaning specified in Section 2.9.


(o)           “Code” means the Internal Revenue Code of 1986, as amended.


(p)           “Confidential Information” has the meaning specified in Section
7.1.


(q)           “Contracts” has the meaning specified in Section 2.1(f).


(r)            “Current Assets” shall mean the current assets of the Business as
of the Closing Date (excluding Excluded Assets) determined in accordance with
GAAP consistent with Seller’s past practice (but to the extent such past
practice is not consistent with GAAP, GAAP shall apply).


(s)           “Employee” or “Employees” means any active, full-time individual
employed by Seller and set forth on Schedule 1.1(s).


(t)            “Employment Agreements” means the intellectual property and
confidentiality agreements between Seller and, respectively, Jeffrey Yambor,
Anthony D’Andrea, Cory Davis and Anubhav Sethi.


(u)           “Equipment Leases” has the meaning specified in Section 2.1(d).


(v)           “Equipment” has the meaning specified in Section 2.1(a).


(w)           “Excluded Assets” has the meaning specified in Section 2.2.


(x)           “Financial Statements” means copies of the unaudited balance
sheets and statements of income and cash flow of Seller as of and for the 12
month and 9 month periods ended December 31, 2005 and September 30, 2006,
together with all supporting schedules thereto.


(y)           “GAAP” means generally accepted accounting principles for
financial reporting in the United States as in effect from time to time.

 
-3-

--------------------------------------------------------------------------------

 


(z)           “Gross Revenues” means the aggregate amount of (i) all fees and
other revenue that Purchaser actually receives from any source following the
Closing Date, (ii) the then-current fair market value of (x) the Purchased
Assets, or (y) the Business (as a going concern) or portion thereof sold or
otherwise transferred to an Affiliate of Purchaser and/or Eric Takamura, and
(iii) the proceeds from the sale or other disposition by Purchaser to any other
third party of all or any portion of (x) the Purchased Assets and/or (y) the
Business as a going concern following the Closing Date.


(aa)         “Indemnified Party” has the meaning specified in Section 6.2(a).


(bb)        “Indemnifying Party” has the meaning specified in Section 6.2(a).


(cc)         “Indemnity Notice Period” has the meaning specified in Section
6.2(b).


(dd)        “Indemnity Notice” has the meaning specified in Section 6.2(a).


(ee)         “Indemnity Response” has the meaning specified in Section 6.2(c).


(ff)           “Intellectual Property” means: (i) all patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof; (ii) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names and internet domain names and URLs, together with all
abbreviations, translations, adaptations, derivations and combinations thereof,
and all applications, registrations and renewals in connection therewith; (iii)
all copyrights and all applications, registrations and renewals in connection
therewith; (iv) all trade secrets and confidential business information; (v) all
computer software; (vi) know-how, show-how, processes, formula, specifications
and designs, databases, documentation, and methodologies, (vii) other
proprietary information owned, controlled, created, under development or used by
the Business or assigned to Seller, whether or not registered, including rights
or obligations under any license agreement or other agreement with any other
Person, (viii) web sites and web pages and related items (and all intellectual
property and proprietary rights incorporated therein), IP addresses and email
addresses, (ix) all other intellectual property or proprietary rights, (x) all
copies and tangible embodiments of any or all of the above (in whatever form or
medium), and (xi) all contractual rights to any of the foregoing in (i) through
(x).


(gg)         “Inventory” has the meaning specified in Section 2.1(b).


(hh)         “Law” means any federal, state, local or foreign statute,
constitution, code, ordinance or other law, whether foreign or domestic
(including any rule, regulation, plan, injunction, judgment, order, writ,
decree, ruling, reported decisions or charge).


(ii)           “Leased Real Property” has the meaning specified in Section
2.1(e).


(jj)           “Liability” means any liability, obligation or commitment
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated or
whether due or to become due, disputed or undisputed, secured or unsecured,
joint or several, executory, determined, determinable or otherwise).


(kk)         “Lien” means any lien, charge, claim, security interest,
conditional sale agreement, mortgage, indenture, deed of trust, security
agreement, pledge, hypothecation, option or other encumbrance or defect of title
of any kind or nature.


(ll)           “Note” has the meaning specified in Section 2.5.

 
-4-

--------------------------------------------------------------------------------

 


(mm)       “Permits” means all franchises, approvals, permits, licenses, orders,
registrations, certificates, variances or similar rights necessary to lawfully
conduct the Business as presently conducted and own and operate the Purchased
Assets.


(nn)        “Person” means an individual, a corporation, a partnership, a
limited liability company, an association, an Authority, a trust or any other
entity or organization.


(oo)        “Premium” has the meaning specified in Section 2.6.
 
(pp)        “Purchase Price” has the meaning specified in Section 2.5.


(qq)        “Purchased Assets” has the meaning specified in Section 2.1.


(rr)          “Purchaser” has the meaning specified in the initial paragraph of
this Agreement.


(ss)         “Purchaser Indemnified Party” or “Purchaser Indemnified Parties”
has the meaning specified in Section 6.1(a).


(tt)          “Retained Liabilities” has the meaning specified in Section 2.4.


(uu)        “Seller” has the meaning specified in the initial paragraph of this
Agreement.


(vv)        “Seller Indemnified Party” or “Seller Indemnified Parties” has the
meaning specified in Section 6.1(b).


(ww)       “Tax” or “Taxes” means all income, gross receipts, license,
employment, payroll, withholding, severance, premium, disability, excise,
value-added, accumulated earnings, net worth, alternate or add on minimum,
estimated, sales, use, transfer, registration, real property, stamp,
environmental (including taxes under Code §59A), personal property, use and
occupancy, business and occupation, maritime, mercantile, tariff, duty, capital
stock, franchise, gift or estate and all other taxes or fees of any kind,
character, nature or description, whether federal, state, local or foreign, and
includes interest, penalty or addition thereto and any similar charges in the
nature of a tax including unemployment and employment insurance payments and
workers compensation premiums, together with any installments with respect
thereto and any estimated payments or estimated taxes and whether disputed or
not.


(xx)         “Tax Returns” shall mean any return, report, information return or
other document (including any related or supporting information) filed or
required to be filed with any federal, state, provincial, municipal, local or
foreign governmental entity or other Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax.


(yy)        “Third Party Claim” has the meaning specified in Section 6.2(b).


(zz)         “Transaction Documents” means this Agreement, the Note, the Bill of
Sale, the Assignment and Assumption Agreement, the Employment Agreements, the
Intellectual Property Assignment and all other documents, certificates and
instruments executed and delivered at any Closing.


(aaa)       “Transfer Taxes” has the meaning specified in Section 5.3(c).


1.2         References to Dollars. References to dollars or “$” in this
Agreement shall mean United States dollars.

 
-5-

--------------------------------------------------------------------------------

 


ARTICLE 2.
THE TRANSACTION


2.1         Sale and Purchase of Assets. At the Closing, Seller shall sell,
transfer and deliver to Purchaser and Purchaser shall purchase from Seller, all
of the assets relating to or used in the Business (other than the Excluded
Assets), including, without limitation, the following (collectively, the
“Purchased Assets”):


(a)           All machinery, equipment, fixtures, furniture, supplies, tools,
dies, jigs, molds, vehicles and other tangible personal property of Seller,
wherever located, including, without limitation, the property set forth on
Schedule 2.1 (a) (collectively, the “Equipment”);


(b)           All inventory of Seller of any kind, character, nature or
description, whatever its description and wherever located (including items in
transit), including all finished goods, work-in-process, supplies, raw
materials, manufactured and purchased parts, scrap, containers, packaging
materials and spares, including the inventory set forth on Schedule 2.1(b)
(collectively, the “Inventory”);


(c)           All Intellectual Property owned by Seller and/or used in the
Business, including those set forth on Schedule 2.1(c), and all licenses,
sublicenses, agreements, or permissions relating to such Intellectual Property;


(d)           All rights to and under leases of Seller relating to Equipment,
including all such leases, set forth on Schedule 2.1(d) (collectively, the
“Equipment Leases”);


(e)           All rights to and under leases and subleases of Seller relating to
real property, as set forth on Schedule 2.1(e) (collectively, the “Leased Real
Property”);


(f)           All rights to and under contracts, agreements, indentures,
mortgages, instruments, security interests, guaranties or other similar
arrangements, whether written or oral, to which Seller is a party or which are
used in the Business, including, but limited to, (i) that certain Master License
Agreement for the EMS401-043 Drive System between Company and Bajaj Auto Ltd of
India, (ii) all confidentiality, employment and noncompete agreements between
the Company and any third party, including without limitation the Employment
Agreements, and (iii) the other contracts set forth on Schedule 2.1(f)
(collectively, the “Contracts”);


(g)          All trade accounts receivable, notes receivable and other
receivables of Seller;


(h)          All claims, deposits pursuant to agreements or other arrangements,
prepayments, refunds, causes of action, choses in action, rights of recovery,
rights of set-off, counterclaims and rights of recoupment, including for past,
present or future damages for the breach, infringement or misappropriation of
any Purchased Assets;


(i)           All franchises, approvals, Permits, licenses, orders,
registrations, certificates, variances and similar rights of or relating to the
Business, and any applications for the same;


(j)           All Confidential Information and all copies thereof and all
research and development then in process, books, records and other documents of
Seller or which relate to the Business, including all books of account, general,
financial, accounting records, business records, files, invoices, customers’ and
suppliers’ lists, other distribution lists, billing records, sales and
promotional literature, blueprints, specifications, material safety data sheets,
designs, drawings, operating data and all other data used exclusively in the
conduct of the Business, manuals and customer and supplier correspondence and
copies of all of the foregoing;

 
-6-

--------------------------------------------------------------------------------

 
 
(k)           All telephone and facsimile numbers and post office boxes, used in
the Business;


(l)            All credits, prepaid expenses and security deposits relating to
the Business;


(m)          All other assets and properties included in Current Assets or used
in the Business; and


(n)          All other intangible personal property of Seller related to the
Business and all
goodwill of the Business.


2.2         Excluded Assets. The following assets of Seller shall not constitute
Purchased Assets and shall be retained by Seller (collectively, the “Excluded
Assets”):


(a)           Items or accounts of cash, cash deposits with banks or financial
institutions, the bank accounts, certificates of deposit, savings and other
similar cash or cash equivalents of every kind, character, nature and
description;


(b)          Accruals, items or accounts relating to income tax payable and
deferred tax, included in non-current liabilities;


(c)           Books and records unrelated to the Business that Seller is
required to retain pursuant to any applicable Law, provided that Seller shall
provide Purchaser with access to or copies of such books and records as provided
in Section 5.2;


(d)          All defenses, rights of set-off and counterclaims arising out of or
relating to any of the Retained Liabilities;


(e)           The assets set forth on Schedule 2.2(e).


2.3         Assumption of Liabilities. At the Closing, Purchaser shall
specifically assume, pay, perform or otherwise discharge as the same shall
become due in accordance with their respective terms, only the Liabilities of
Seller (collectively, the “Assumed Liabilities”) as set forth on Schedule 2.3.


2.4         Retained Liabilities. Except for the Assumed Liabilities, Purchaser
shall not assume any Liabilities of Seller, whether arising before, on or after
the Closing Date, and all such Liabilities (collectively, the “Retained
Liabilities”) shall remain the exclusive Liabilities of Seller. Seller shall
pay, perform or otherwise discharge, as the same shall become due in accordance
with their respective terms, all of the Retained Liabilities.


2.5         Purchase Price. The total purchase price (“Purchase Price”) to be
paid by the Purchaser to Seller in full consideration for the sale, assignment,
transfer, conveyance and delivery of the Purchased Assets to the Purchaser shall
be an amount equal to (a) One Million Dollars ($1,000,000) plus (b) the Assumed
Liabilities; subject to adjustment pursuant to Section 2.5(b) below. The
Purchaser’s obligation to pay the Purchase Price shall be evidenced by the
Purchaser’s promissory note in the aggregate principal amount of One Million
Dollars ($1,000,000) less credits (the “Credits”) against the Purchase Price in
an amount equal to the sum of (i) the aggregate amount of funds advanced by
Purchaser to Seller between August 17, 2006 and the date hereof and as set forth
on Schedule 2.5, and (ii) the aggregate amounts of funds received by Seller as
deposits for services to be performed under the Assigned Contracts and set forth
on Schedule 2.5; and in the form of Exhibit 2.5 hereto (the “Note”), which Note
shall bear simple interest at the rate of six percent (6%) per annum and which
will be paid solely from the Purchaser’s Gross Revenues actually received
pursuant to the terms of the Note. The Credits shall be applied against the
payment of principal and interest on the Note in accordance with the terms of
the Note.

 
-7-

--------------------------------------------------------------------------------

 


2.6         Premium.


(a)           In addition to the Purchase Price, if prior to the seventh (7th)
anniversary of the Closing Date the Purchaser shall have received sufficient
Gross Revenues to require that Purchaser pay the Note in full, the Purchaser
shall make additional payments (the “Premium”) each year from the date Purchaser
has actually collected such Gross Revenues until the seventh anniversary of the
Closing Date as follows: the Purchaser shall make quarterly payments, each in an
amount equal to the product of (A) two and one-half percent (2.5%) multiplied by
(B) the amount equal to the Gross Revenues accrued in such calendar quarter
until the seventh anniversary of the Closing Date.


(b)           The Purchaser shall make the payments of the Premium pursuant to
this Section 2.6 to Seller by wire transfer in immediately available funds
within forty-five (45) days following the end of each calendar quarter in which
the applicable Gross Revenues are actually collected in accordance with
instructions provided by Seller to the Purchaser.


2.7         Payment in Full. Purchaser, at any time after the Closing, shall be
entitled to terminate its obligation to make further payments under Sections
2.5, 2.6 and the Note by written notice, which notice is accompanied by payment
of three million dollars ($3,000,000.00) plus all Note payments and premiums
accruing prior to the date of such notice pursuant to the formulae set forth in
the Note and/or Section 2.6 and remaining unpaid as of the date of such notice.


2.8         Assignment of Contracts. Set forth on Schedule 2.8(a) are those
Contracts that are not assignable without the consent of another Person. To the
extent that the assignment of any Contract to be assigned hereunder requires the
consent of a third party, this Agreement shall not constitute an assignment of
the same if an attempted assignment would constitute a breach thereof.  Seller
agrees that it will cooperate with Purchaser to obtain a written consent of any
such other party or parties to the assignment of all such Contracts and, if such
consent is not obtained, shall be deemed to have delegated the performance of
such Contract to Purchaser and assigned to Purchaser the right to receive all
revenues and other benefits derived therefrom, in each case as if such Contract
had been assigned to Purchaser hereunder. Set forth on Schedule 2.8(b) are those
Contracts for which Seller has not obtained the required consent and for which
Purchaser shall assume Seller’s obligations thereunder. Purchaser shall be
solely responsible for the performance and fulfillment of Seller’s obligations
with respect to any Contract set forth on Schedule 2.8(b) as though such
Contract has been assigned to Purchaser.


2.9         Closing and Closing Date.  The closing of the sale and purchase of
the Purchased Assets (the “Closing”) shall take place as soon as reasonably
practicable but in no event later than the third business day following the date
on which the shareholders of Seller have approved the Agreement and the
transactions contemplated hereby (the “Closing Date”). All transactions which
are to take place at the Closing shall be considered to have taken place
simultaneously, and no delivery or payment shall be considered to have been made
until all the transactions have been completed. Title to, ownership of, control
over and risk of loss of the Purchased Assets and the Assumed Liabilities shall
pass to Purchaser effective as of 12:01 a.m. on the Closing Date unless
expressly provided otherwise herein.


2.10       Deliveries to Purchaser at Closing. At the Closing, Seller shall
execute and deliver, or cause to be executed and delivered, the following:


(a)           one or more Secretary’s Certificates in form and substance as set
forth on Exhibit 2.10(a), each dated as of the Closing Date.


(b)           the Bill of Sale.


(c)           the Assignment and Assumption Agreement.

 
-8-

--------------------------------------------------------------------------------

 


(d)           the Assignment of Patents.


(e)           evidence, reasonably satisfactory to the Purchaser, of all
consents required under the Contracts.


(f)           evidence, reasonably satisfactory to the Purchaser, of all
material licenses, permits, authorizations, consents and approvals of and
filings with any Authority, if any, required to be obtained or made in
connection with the consummation of the transactions contemplated by this
Agreement.


(g)          such consents as may be required for the assignment to Purchaser of
the contracts and agreements described in Schedule 2.8(a) hereto.


(h)          any documents, instruments, agreements and certificates as may
reasonably be needed to carry out the transactions contemplated by this
Agreement and the other Transaction Documents, including such documents,
instruments and agreement as the Purchaser may reasonably request in connection
therewith.


2.11       Deliveries to Seller at Closing. At the Closing, Purchaser shall
execute and deliver, or cause to be executed or delivered, as applicable, the
following:


(a)           The Note.


(b)           The Assignment and Assumption Agreement.


(c)           A Secretary’s Certificate in form and substance as set forth on
Exhibit 2.11(c), dated as of the Closing Date.


(d)           Evidence, reasonably satisfactory to Seller, of all material
licenses, permits, authorizations, consents and approvals of and filings with
any Authority, if any, required to be obtained or made in connection with the
consummation of the transactions contemplated by this Agreement.


(e)           A certificate from Eric Takamura in form and substance as set
forth on Exhibit 2.11(e), dated as of the Closing Date.


2.12      Conditions to Closing.


The Closing and the obligations of the parties to consummate the transactions
contemplated by this Agreement shall be subject to: (a) the approval of this
Agreement and the transactions contemplated hereby by the shareholders of
Seller; and (b) full satisfaction or waiver of any and all obligations of the
parties required under this Agreement prior to Closing, including, without
limitation full satisfaction of the deliveries required by the parties pursuant
to Sections 2.10 and 2.11 and any consents required pursuant to Section 4.2 of
this Agreement.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
OF SELLER


Seller represents and warrants as follows:


3.1         Organization and Good Standing. Seller is duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 
-9-

--------------------------------------------------------------------------------

 


3.2         Authority and Enforceability. Seller has full power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by Seller
has been duly authorized by all necessary corporate action on the part of
Seller. This Agreement and the other Transaction Documents to which it is a
party have been duly executed and delivered by Seller and constitutes the valid
and legally binding obligations of Seller, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether enforcement is sought in a
proceeding at law or in equity.


3.3         Brokers. Neither Seller nor its Affiliates have any Liability to pay
any fees, expenses, commissions, compensation or costs to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Purchaser or its Affiliates could be liable or obligated.


ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
OF PURCHASER


Purchaser represents and warrants as follows:


4.1         Organization and Good Standing. Purchaser is duly organized, validly
existing and in good standing under the laws of the State of Delaware.


4.2         Authority and Enforceability. Purchaser has full power and authority
to execute, deliver and perform this Agreement and the other Transaction
Documents to which it is a party and the execution, delivery and performance of
this Agreement and the other Transaction Documents by Purchaser have been duly
authorized by all necessary action on the part of Purchaser. This Agreement and
the other Transaction Documents to which it is a party have been duly executed
and delivered by Purchaser and constitutes the valid and legally binding
obligations of Purchaser, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether enforcement is sought in a proceeding at law or in
equity. Except as set forth on Schedule 4.2, Purchaser is not required to give
any notice to, make any filing with or obtain any authorization, consent or
approval of any Authority or Person in order for the parties to consummate the
transactions contemplated by this Agreement.


4.3         Noncontravention. To the knowledge of Purchaser, the execution or
delivery of this Agreement, the other Transaction Documents, or the consummation
of the transactions contemplated by hereby and thereby will not (a) violate any
Law to which Purchaser is subject; (b) violate any provision of the
organizational or governance documents, as amended, of Purchaser or any
resolution adopted by Purchaser’s governing body or applicable ownership group;
or (c) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, give any Person the right to accelerate, terminate,
modify or cancel, or require any notice under, any agreement, contract, license,
permit, authorization, instrument or other arrangement to which Purchaser is a
party or by which it is bound or to which any of its assets or properties are
subject or result in the imposition of a Lien upon any of its assets.


4.4         Financing. Purchaser’s obligations under this Agreement are not in
any way contingent upon or otherwise subject to (a) Purchaser’s consummation of
any financial arrangements or Purchaser’s obtaining of any financing, or (b) the
availability, grant, provision or extension of any credit, loan or financing to
Purchaser.

 
-10-

--------------------------------------------------------------------------------

 


4.5         Brokers. Purchaser or its Affiliates have no Liability to pay any
fees, expenses, commissions, compensation or costs to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Seller or its Affiliates could be obligated.


4.6         No Additional Representations or Warranties; Disclaimer Regarding
Estimates and Projections; Opportunity to Inspect.


(a)           Purchaser acknowledges that none of Seller or any of its
Affiliates or any other Person (i) has made any representation or warranty,
express or implied, including any implied representation or warranty as to the
condition, merchantability, suitability or fitness for a particular purpose of
any of the Purchased Assets, or (ii) has made any representation or warranty,
express or implied, as to the accuracy or completeness of any information
regarding Seller or any of its Affiliates, in each case except as expressly set
forth in this Agreement or as and to the extent required by this Agreement to be
disclosed on any of the Schedules. Purchaser further agrees that none of Seller
or any of its Affiliates or any other Person and their respective stockholders,
shareholders, members, directors, officers, employees, agents or advisors, will
have or be subject to any Liability, except as specifically set forth in this
Agreement, to Purchaser or any other Person resulting from the distribution to
Purchaser, for Purchaser’s use, of any information, including any offering
materials or documentation distributed or any information, document or material
made available to Purchaser in expectation of the transactions contemplated by
this Agreement other than as set forth in this Agreement.


(b)           Purchaser has received estimates, projections and other forecasts
and plans, and Purchaser is familiar with such uncertainties associated with the
same. Purchaser takes full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions
underlying such estimates, projections and forecasts). Accordingly, Purchaser
acknowledges and agrees that no representation or warranty with respect to such
estimates, projections and other forecasts and plans is being made (including
the reasonableness of the assumptions underlying such estimates, projections and
forecasts) other than as set forth in this Agreement.


ARTICLE 5.
COVENANTS


The parties agree as follows with respect to the period as of and following the
Closing:


5.1         General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties shall use commercially reasonable efforts to take such further action
(including the execution and delivery of such further instruments and documents)
as any other party reasonably may request, all at the sole cost and expense of
the requesting party (unless the requesting party is entitled to indemnification
therefor under Article 6), including, as necessary for Purchaser or Seller, as
the case may be, to satisfy its obligations under this Agreement, obtain the
benefits contemplated by this Agreement, or for the purpose of assigning,
transferring, granting, conveying and confirming to Purchaser, or reducing to
possession, any or all property and assets to be conveyed and transferred by
this Agreement. If any party to this Agreement shall, following the Closing,
have in its possession any property, asset or right which under this Agreement
should have been delivered to another party, such party shall promptly deliver
such property, asset or right to the other party. Seller agrees, that in the
event it receives any proceeds derived from or assets or properties of the
Business or otherwise earned by the Business after the Closing Date, it shall
promptly transfer such proceeds to Purchaser.

 
-11-

--------------------------------------------------------------------------------

 


5.2         Post-Closing Cooperation, Access to Information and Retention of
Records. From and after the Closing through the later of (i) the anniversary of
the date the Note is paid in full or (ii) the ninth (9th) anniversary of the
Closing Date, the Purchaser shall:


(a)           deliver to Seller as soon as available after the end of each
fiscal year during such time period copies of the audited balance sheet of the
Purchaser together with any related statement of income for such fiscal year;


(b)           preserve all books and records of the Purchaser and the Purchaser
shall preserve all books and records relating to the Purchased Assets, Seller
and the Business received by the Purchaser, and shall not destroy or dispose of
any such books and records for a period of the longest of (A) 9 years after the
Closing Date, (B) one year after such time the Note is paid in full, or (C) such
longer time as may be required by applicable Law, and at any time thereafter
prior to destroying or disposing of any such records, the Purchaser shall notify
Seller and afford it the opportunity to take or to make copies of any such books
and records;


(c)           afford to Seller, and its counsel, accountants and other
authorized agents and representatives, at Seller’s expense, during normal
business hours, reasonable access to the Employees, books, records and other
data relating to the Purchased Assets, Seller, and the Business in its
possession with respect to periods prior to the Closing as well as relating to
the Purchaser with respect to periods after the Closing, and the right to make
copies and extracts therefrom and to discuss the affairs, finances and accounts
of Purchaser with its officers, Employees and accountants, to the extent that
such access may be reasonably required (A) to facilitate the investigation,
litigation or final disposition of any claims which may have been or may be made
against Seller or any of its Affiliates, (B) for the preparation of Tax Returns
and audits, (C) to confirm compliance with the payment terms of this Agreement
and the Note or (D) for any other reasonable business purpose; and


(d)           keep adequate records and books of accounts with respect to
periods after the Closing, in which entries will be made in accordance with US
GAAP, consistently applied, reflecting all financial transactions of the
Purchaser.


5.3         Tax Matters.


(a)           Subject to Section 5.3(c) below, Seller shall be responsible for
the preparation and filing of all Tax Returns attributable to ownership or use
of the Purchased Assets or the operation of the Business on and through the
Closing Date. Seller will be responsible for and make all payments of Taxes
attributable to ownership or use of the Purchased Assets or the ownership or
operation of the Business on and through the Closing Date.


(b)           Purchaser shall be responsible for the preparation and filing of
all Tax Returns attributable to the ownership or use of the Purchased Assets or
its operation of the Business after the Closing Date. Purchaser will make all
payments of Taxes shown to be due on such Tax Returns.


(c)           All transfer Taxes (“Transfer Taxes”) which may be imposed or
assessed as a result of sales, transfers, leases, rentals, licenses, assignments
and assumption of the Purchased Assets in connection with the consummation of
this Agreement shall be paid one-half by each of Purchaser and Seller.


(d)           In the case of any real or personal property taxes (or other
similar Taxes) on the Purchased Assets which require the filing of Tax Returns
covering a taxable period beginning before and ending on or before the Closing
Date, Purchaser shall prepare such Tax Returns and make all payments required
with respect to any such Tax Returns; provided, however, that, to the extent not
reflected on the Closing Balance Sheet, Seller shall promptly reimburse
Purchaser upon receipt of a copy of the filed Tax Return to the extent of any
payment made by Purchaser related to that portion of the taxable period ending
on or before the Closing Date, which amount shall be determined and prorated on
a per diem basis.

 
-12-

--------------------------------------------------------------------------------

 

(e)   To the extent relevant to the Business or the Purchased Assets, each party
shall (i) provide the other with such assistance as may reasonably be required
in connection with the preparation of any Tax Return and the conduct of any
audit or other examination by any taxing Authority or in connection with
judicial or administrative proceedings relating to any Liability for Taxes; and
(ii) retain and provide the other party with all records or other information
that may be relevant to the preparation of any Tax Returns, or the conduct of
any audit or examination, or other proceeding relating to Taxes.


(f)    Seller, upon request, shall use its reasonable efforts to provide or
obtain from any taxing Authority any certificate or other document necessary to
mitigate, reduce or eliminate any Taxes (including additions thereto or interest
and penalties thereon) that otherwise would be imposed with respect to the
transactions contemplated in this Agreement. Purchaser, upon request, shall use
its reasonable efforts to provide or obtain from any taxing Authority any
certificate or other document necessary to mitigate, reduce or eliminate any
Taxes (including additions thereto or interest and penalties thereon) that
otherwise would be imposed with respect to the transactions contemplated in this
Agreement.


5.4         Insurance. On or after the Closing Date, the Seller and its
Affiliates may terminate all insurance policies currently covering the Purchased
Assets and the Business, and Purchaser shall have the sole responsibility and
obligation to obtain insurance coverage for the Purchased Assets and the
Business. Seller, or its Affiliates shall be entitled to receive and retain (a)
any insurance refunds or claim payments with respect to Seller relating to
periods prior to and including the Closing Date, and (b) any refunds or returns
received on and after the Closing Date of prepayments which were made prior to
the Closing Date under insurance policies currently covering Seller, in each
case, except to the extent set forth on the Closing Balance Sheet. Seller, its
Affiliates shall be responsible for any Adverse Consequences that arise out of
the termination of such insurance policies, or in connection with the claims or
Actions under such insurance policies for events occurring prior to the Closing
Date.


5.5         Use of Proceeds. Seller shall use all proceeds received from the
Purchase Price and the Premium pursuant to Sections 2.5 and 2.6, respectively,
first to pay any and all Retained Liabilities before any other use; provided,
however, that at the time of Seller's receipt of any such proceeds, Seller shall
have the right to evaluate the Retained Liabilities as to the validity thereof
and Seller may take into consideration all defenses Seller may have to the
payment of such liabilities, including without limitation, any applicable
statutes of limitations.


5.6         Allocation. Following the Closing, Seller and Purchaser shall agree
upon an allocation of the total consideration paid by Purchaser under this
Agreement among the Purchased Assets in accordance with this Section 5.6 and
with the requirements of Section 1060 of the Code. To the extent that
disclosures of this allocation are required to be made by Purchaser and Seller
under Section 1060 of the Code, or any regulations thereunder, Purchaser and
Seller will disclose such reports to the other at least ten (10) days prior to
making any such filing. The appropriate parties shall timely file Form 8594 with
their U.S. federal income Tax Returns in accordance with such agreement.
Purchaser and Seller shall cooperate in providing all necessary information to
accurately complete such form or making any other filing. Within 90 days
following the Closing Date, Purchaser will prepare an initial allocation and
present such allocation to Seller for Seller’ approval, which approval shall not
be unreasonably withheld. If Seller approves such allocation or does not object
to such allocation within 30 days after receipt thereof, Purchaser’s initial
allocation will be final and binding. If Seller objects to Purchaser’s initial
allocation by delivering written notice to Purchaser within 30 days after
receipt thereof, Purchaser and Seller shall work in good faith to agree on the
allocation.

 
-13-

--------------------------------------------------------------------------------

 

ARTICLE 6.
INDEMNIFICATION


6.1     General Indemnification Obligations.


(a)          Subject to the terms and conditions set forth in this Agreement,
Seller shall indemnify and defend Purchaser and its employees, officers,
directors, shareholders, agents, representatives and Affiliates (individually a
“Purchaser Indemnified Party” and collectively, the “Purchaser Indemnified
Parties”) and hold Purchaser Indemnified Parties harmless from and against any
and all Adverse Consequences arising out of, resulting from, relating to, in the
nature of or caused by:


(i)             Any misrepresentation or breach of any representation or
warranty made by Seller in this Agreement;


(ii)            Breach of any covenant or agreement made by Seller in this
Agreement;


(iii)           The Excluded Assets; or


(iv)           The Retained Liabilities.


(b)          Purchaser shall indemnify and defend Seller and its employees,
officers, directors, shareholders, agents, representatives and Affiliates
(individually a “Seller Indemnified Party” and collectively, the “Seller
Indemnified Parties”) and hold the Seller Indemnified Parties harmless from and
against any and all Adverse Consequences arising out of, resulting from,
relating to, in the nature of or caused by:


(i)             Any misrepresentation or breach of any representation, warranty,
covenant or agreement made by Purchaser in this Agreement;


(ii)            The Assumed Liabilities; or


(iii)           Liabilities arising on or after the Closing Date relating to
Purchaser’s ownership or operation of the Business or the Purchased Assets.


6.2     General Indemnification Procedures.


(a)   In the event that any party to this Agreement or any other Purchaser
Indemnified Party or Seller Indemnified Party reasonably believes that such
party has a claim with respect to Adverse Consequences for which indemnity may
be sought by such party pursuant to this Article 6 (each, a “Claim”), the party
indemnified hereunder (the “Indemnified Party”) shall notify Seller or
Purchaser, as applicable (the “Indemnifying Party”) by sending written notice of
such Claim, to the Indemnifying Party (each such notice, an “Indemnity Notice”).
In the case of a Claim involving a third party claim (defined below), an
Indemnity Notice shall be given of such Claim within 15 days after the discovery
by an Indemnified Party of such Claim against the Indemnifying Party; provided,
however, that any delay or failure to notify any Indemnifying Party of any Claim
shall not relieve it from any Liability except to the extent that the defense of
such action is prejudiced by such delay or failure to notify or promptly notify.
Any Indemnity Notice shall, to the extent ascertainable, (i) state (with
reasonable specificity) the basis on which indemnification is being asserted,
(ii) set forth the amount of Adverse Consequences for which indemnification is
being asserted, and (iii) if available, be accompanied by copies of all relevant
pleadings, demands and other documentation served on the Indemnified Party.

 
-14-

--------------------------------------------------------------------------------

 

(b)          In the case of a third party Claim (including Claims relating to
Taxes) (each, a “Third Party Claim”), the Indemnified Party shall give the
Indemnifying Party the right (i) to control and conduct any proceedings or
negotiations in connection therewith and necessary or appropriate to defend the
Indemnified Party (provided such are pursued in a professional manner), (ii) to
take all other reasonable steps or proceedings to settle or defend any such
Third Party Claim, provided that the Indemnifying Party shall not settle any
Third Party Claim without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld or delayed, and (iii) to employ
counsel reasonably acceptable to the Indemnified Party, to contest any such
Third Party Claim in the name of the Indemnified Party or otherwise. The
Indemnifying Party shall, within 10 days of receipt of an Indemnity Notice of
such Third Party Claim (the “Indemnity Notice Period”), give written notice to
the Indemnified Party of its intention to assume the defense of such Third Party
Claim. If the Indemnifying Party does not deliver to the Indemnified Party
within the Indemnity Notice Period written notice that the Indemnifying Party
shall assume the defense of any such Third Party Claim, the Indemnified Party
may defend against any such Third Party Claim in such manner as it may deem
appropriate, at the expense of the Indemnifying Party, and shall have the sole
power to direct and control such defense, and the Indemnified Party shall have
the authority to resolve or settle such Claim. In the event that the
Indemnifying Party does assume the defense of such Third Party Claim as provided
above, the Indemnified Party shall have the right to fully participate in such
defense (including with counsel of its choice), at its sole expense, and the
Indemnifying Party shall reasonably cooperate with the Indemnified Party in
connection with such participation, unless there is, under applicable standards
of conduct, a conflict on any significant issues between the Indemnifying Party
and the Indemnified Party, in which case the reasonable fees and expenses of
such counsel shall be at the expense of the Indemnified Party.


(c)           In the event that the Claim does not involve a Third Party Claim,
the Indemnifying Party shall within 30 days after the date of receipt of an
Indemnity Notice respond in writing to the Indemnified Party (the “Indemnity
Response”) and set forth with reasonable specificity those items in the
Indemnity Notice to which the Indemnifying Party does not agree as well as the
basis upon which such disagreement is founded. Within 30 days following the
receipt of the Indemnity Response by the Indemnified Party, representatives of
the Indemnifying Party and Indemnified Party shall attempt to resolve through
good faith negotiations the applicable indemnification Claims.


6.3     Provision on Indemnification; Credits and Escrow; Exclusive Remedy.


(a)           Any qualification by materiality set forth in any representation
or warranty shall be eliminated and not considered for the purposes of
determining whether there has been a breach of such representation and warranty
and the amount of any Adverse Consequences arising thereunder.


(b)           Except in cases of actual fraud or willful misconduct committed by
Seller, any and all amounts owing to Purchaser under this Article 6, shall be
recovered from amounts Purchaser previously paid to Seller under this Agreement
or any other Transaction Document or as a credit against amounts subsequently
payable by Purchaser under this Agreement or any other Transaction Document. In
the event of a dispute between the parties concerning the amount of any credits
to be applied against amounts subsequently payable by Purchaser, Purchaser shall
be entitled to make such subsequent payments into escrow pending final
determination of the dispute by the parties, a court of competent jurisdiction
over such amounts in dispute, or pursuant to Section 7.7, as applicable


(c)           Each party to this Agreement acknowledges and agrees that such
party’s (and all Indemnified Parties’) sole and exclusive remedy with respect to
Adverse Consequences and any and all other claims relating to the subject matter
of this Agreement and the transactions contemplated by this Agreement (except
with respect to the agreements entered into pursuant to this Agreement, which
shall be subject to the remedies provided for herein, or except to the extent
caused by actual fraud or willful misconduct committed by Seller or Purchaser,
as applicable) shall be in accordance with, and limited by, the indemnification
provisions set forth in Article 6.

 
-15-

--------------------------------------------------------------------------------

 

ARTICLE 7.
MISCELLANEOUS


7.1         Confidentiality. The parties and their respective representatives
shall keep and maintain the terms of the transactions contemplated by this
Agreement and the other Transaction Documents confidential. The parties and
their respective representatives shall treat and hold as confidential any and
all information, know-how, business or research strategies, materials, data and
documents in all forms (whether written or otherwise) relating to the Purchased
Assets, Seller or the Business or any party to this Agreement (collectively, the
“Confidential Information”); provided, however, the following items shall not
constitute Confidential Information: (a) an item that was already available to
the general public at the time such item was received; (b) an item that
subsequently becomes known to the general public through no fault or omission by
any party to this Agreement; (c) an item that is subsequently disclosed by a
third party which has the bona fide right to make such disclosure; or (d) an
item that is required to be disclosed by applicable Law, or by any Authority or
for which disclosure to an Authority is appropriate in the conduct of business.
The parties and their respective representatives shall refrain from using any
such Confidential Information in any manner or for any purpose not in connection
with this Agreement or in any manner or for any purpose detrimental to any
party’s interest, and shall upon the failure to consummate the transactions
contemplated by this Agreement or the other Transaction Documents, deliver
promptly to the applicable party or destroy, at the request and option of such
party, all tangible embodiments (including computer records) of such
Confidential Information which are in its possession. For purposes of this
Section 7.1, only representatives of the parties who have a reasonable need to
know may receive or have access to Confidential Information, and then only if
all necessary and appropriate measures are taken to protect such Confidential
Information. Each party shall also take all necessary and appropriate measures
to assure that its representatives who receive or have access to Confidential
Information of the other party observe and comply with the provisions of, and
the applicable party’s obligations under, this Section 7.1. In any event, each
party shall be responsible for any breach of this provision by any of its
representatives. In the event that any party to this Agreement is requested or
required (by written request for information for documents in any legal
proceeding, interrogatories, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information, said party shall notify the
other parties promptly of the request or requirement so that the nondisclosing
party may seek an appropriate protective order or waive compliance with the
provisions of this Section 7.1. If, in the absence of a protective order or the
receipt of a waiver under this Section 7.1, any party to this Agreement is, on
the advice of counsel, compelled to disclose any Confidential Information to any
Authority or else stand liable for contempt, said party may disclose the
Confidential Information to the Authority; provided, however, that the
disclosing party shall use its reasonable efforts to obtain, at the reasonable
request of the nondisclosing party, an order or such assurance that confidential
treatment shall be accorded to such portion of the Confidential Information
required to be disclosed as the nondisclosing party shall designate. Seller
recognizes and agrees that all documents and objects containing any Intellectual
Property, Confidential Information or proprietary or business information,
whether developed by Seller or by someone else for Seller, will after the
Closing Date become the exclusive property of Purchaser and its subsidiaries.
Notwithstanding the foregoing, nothing in this Section 7.1 shall prohibit
Purchaser or its representatives from disclosing Confidential Information to
potential financing sources of the Purchaser so long as such financing sources
agree to keep any such disclosed Confidential Information confidential from
third parties not involved in such potential financing.


7.2         Noncompetition. Except as provided in this Agreement, the other
Transaction Documents, and the transaction contemplated hereof and thereof, for
a period of two (2) years following the Closing Date, Seller shall not, and
Seller shall cause its Affiliates not to, directly or indirectly engage in the
Business, or engage in, own, control, or acquire interest in, manage, operate or
lend money to, or act as an officer, manager, director, partner, member or joint
venturer of, any firm, company, partnership, entity, enterprise or business that
competes with the Business anywhere in the world.

 
-16-

--------------------------------------------------------------------------------

 


7.3         Non-Solicitation of Employees. For a period of two (2) years
following the Closing Date, Seller shall not, and shall not permit any of its
Affiliates to, encourage, solicit, induce, or attempt to encourage, solicit or
induce any Employee, or any Person who is an independent contractor, agent or
representative as of the date hereof, of Purchaser (or any of its subsidiaries)
or the Business to leave his/her employment (or terminate his/her relationship
or devote less than full time efforts) with Purchaser (or any of its
subsidiaries) or the Business for any reason, and Seller, shall not, and shall
not permit any of its Affiliates to, hire or attempt to hire, for any position
with any other business, any Employee, or any Person who is an independent
contractor, agent or representative as of the date hereof, with Purchaser (or
any of its subsidiaries) or the Business at such time or who has been an
Employee, contractor, agent or representative with Purchaser (or any of its
subsidiaries) or the Business at any time within 6 months preceding such time;
provided, however that Affiliates of Seller shall not be prohibited from
employing or otherwise working with any such Person who contacts Seller or its
Affiliates in response to general solicitations through the use of media
advertisements, professional search firms or otherwise for employment in a
business which does not compete with the Business.


7.4         Reasonableness of Restrictions. Each of Seller and Purchaser
recognizes that the limitations set forth in Sections 7.1, 7.2 and 7.3 are
reasonable and not burdensome, and in the event that such limitations are deemed
to be unreasonable by a court of competent jurisdiction, then Seller and
Purchaser agree to submit to a modification or reduction of such limitations as
such court shall deem reasonable.


7.5         Injunctive Relief. Seller acknowledges that its expertise in the
Business is of a special, unique, unusual, extraordinary and intellectual
character, which gives such expertise a peculiar value, and that a breach by it
of the covenants contained in Sections 7.1, 7.2 or 7.3 cannot be reasonably or
adequately compensated in damages in an Action at Law and that such breach will
cause Purchaser irreparable injury and damage. Seller further acknowledges that
it possesses unique skills, knowledge and ability and that competition in
violation of the covenants contained in Sections 7.1, 7.2 or 7.3 would be
extremely detrimental to Purchaser. By reason thereof, each of Seller and
Purchaser agrees that the other shall be entitled, in addition to any other
remedies it may have under this Agreement or otherwise, to temporary,
preliminary or permanent injunctive and other equitable relief to prevent or
curtail any breach of the covenants contained in Sections 7.1, 7.2 or 7.3,
without proof of actual damages that have been or may be caused to Seller or
Purchaser, as applicable, by such breach or threatened breach.


7.6         Publicity. No publicity release, announcement or other disclosure to
Persons other than the parties to this Agreement or their respective legal,
financial and accounting advisors and consultants, brokers, shareholders,
stockholders, members, officers, directors or Affiliates concerning this
Agreement or the transactions contemplated by this Agreement shall be issued by
any party to this Agreement (or its/their representatives or Affiliates) without
prior consent to the form and substance thereof by Purchaser (in the case of any
proposed release or announcement by Seller or its representatives or Affiliates)
or Seller (in the case of any proposed release or announcement by Purchaser or
its representatives or Affiliates). Notwithstanding the foregoing, in the event
any such press release or announcement is required by Law to be made by the
party proposing to issue the same, such party shall use its reasonable efforts
to consult in good faith with the other party prior to the issuance of any such
press release or announcement.

 
-17-

--------------------------------------------------------------------------------

 

7.7     Disputes.


(a)           Subject to Section 7.7(b), in the event a dispute shall arise
between the parties to this Agreement, it is hereby agreed that the dispute
shall be submitted to arbitration in Fairfax County, Virginia in accordance with
the American Arbitration Association’s rules applicable to commercial
arbitration. The arbitrator’s decision shall be final and binding and judgment
may be entered thereon. In the event a party fails to proceed with arbitration,
unsuccessfully challenges the arbitrator’s award, or fails to comply with the
arbitrator’s award, the other party is entitled of costs of suit including a
reasonable attorney’s fee for having to compel arbitration or defend or enforce
the award.


(b)           Any dispute regarding any monetary amount calculated pursuant to
this Agreement or the Note, including but not limited to the calculation of
Gross Revenues or any payment made or to be made under Sections 2.5 or2.6, shall
be submitted to an accounting firm mutually acceptable to the parties. Such
accounting firm’s decision shall be final and binding upon the parties, except
that a party may request that the applicable accounting firm reconsider its
initial decision. Seller shall be responsible for all costs and expenses
associated with such accounting firm’s investigation and decision regarding such
dispute provided that if such accounting firm finally determines that Purchaser
has underpaid an obligation by an amount equal to the greater of five percent
(5%) of the amount payable by Purchaser for the period under review or Five
Thousand Dollars ($5,000), Purchaser shall pay the costs and expenses associated
with the accounting firm’s decision.


7.8         Expenses. Except as otherwise set forth in this Agreement, Seller
shall be responsible for the payment of all costs and expenses incurred by it or
any of its Affiliates in the negotiation and preparation of this Agreement and
in closing and carrying out the transactions contemplated by this Agreement and
the other Transaction Documents, including all attorneys’ fees, accountants’
fees, broker’s fees or commissions and related costs and expenses. Except as
otherwise set forth in this Agreement, Purchaser shall be responsible for the
payment of all costs and expenses incurred or to be incurred by Purchaser or any
of its Affiliates in the negotiation and preparation of this Agreement and the
other Transaction Documents and in closing and carrying out the transactions
contemplated by this Agreement, including all attorneys’ fees, accountants’
fees, broker’s fees or commissions and related costs and expenses.
Notwithstanding the foregoing, the Purchaser shall be responsible for any fees
and expenses incurred by Seller in enforcing its rights under Section 5.2


7.9         Survival. The representations and warranties contained in or made
pursuant to this Agreement shall survive the Closing for a period of eighteen
(18) months after the Closing Date, except representations and warranties of
Seller contained Sections 3.1 (Authority and Enforceability) and 3.3 (Brokers)
and warranties of Purchaser contained in Sections 4.2 (Authority and
Enforceability) and 4.5 (Brokers) which shall survive forever and the obligation
of Seller or Purchaser, as applicable, to indemnify the other for any Adverse
Consequences relating to such representations and warranties shall survive
without any limitation other than the express duration of the representation or
warranty to which it relates, if any.


7.10       Notices. All notices, consents, requests, instructions, approvals,
demands and other communications provided for herein shall be validly given,
made or served if in writing and delivered personally by hand, by a nationally
recognized overnight courier service (i.e., FedEx or United Parcel Service), by
United States certified or registered first class mail, postage prepaid with
return receipt requested, or by electronic or facsimile transmission. Each such
notice, consent, request, instruction, approval, demand or other communication
shall be effective if delivered (a) personally by hand or by a nationally
recognized overnight courier service, when delivered at the address specified in
this Section 7.10; (b) by United States certified or registered first class mail
sent to the address specified in this Section 7.10 on the date appearing on the
return receipt therefore; or (c) by electronic or facsimile transmission, when
such electronic or facsimile transmission is transmitted to the electronic mail
address or facsimile transmission number specified in this Section 7.10 and the
appropriate confirmation is received. In the event that a party is unable to
deliver a notice, consent, request, instruction, approval, demand, or other
communication due to the inaccuracy of the address or facsimile transmission
number provided by the other party pursuant to this Section 7.10, or the other
party’s failure to notify the party of a change of its address or facsimile
transmission number as specified pursuant to this Section 7.10, such notice,
consent, request, instruction, approval, demand, or other communication shall be
deemed to be effective upon confirmation by a nationally recognized overnight
courier service of its failure to complete delivery to the other party’s address
as set forth in this Section 7.10 (or other address duly given to the party by
the other party in accordance with this Section 7.10).

 
-18-

--------------------------------------------------------------------------------

 

Addresses and facsimile transmission numbers for notices (unless and until
written notice is given of any other address or facsimile transmission number):


If to Purchaser, to:


NuGen Mobility
44645 Guilford Drive, Suite 201
Ashburn, VA 20147
Attention: Eric Takamura
Fax: [ ____________________________________ ]
Email: [                                    ]


with a copy to:


Pepper Hamilton LLP
600 Fourteenth Street, NW
Washington, DC 20005-2004
Attention: Steve A. Mandell
Fax: (202) 220-1200
Email: mandells@pepperlaw.com


If to Seller, to:


New Generation Motors Corporation
c/o
Henry, O'Donnell, Dahnke & Walther, P.C.
4103 Chain Bridge Road, Suite 100
Fairfax, Virginia 22030
Attention: Bruce W. Henry
Fax: (703) 273-6884
Email: bwh@henrylaw.com


7.11       Construction. Any reference to any Law shall be deemed to include any
amendments thereto, and any successor Law, unless the context otherwise
requires. “Including” means “including without limitation” and does not limit
the preceding words or terms. The word “or” is used in the inclusive sense of
“and/or”. The singular shall include the plural and vice versa. Each word of
gender shall include each other word of gender as the context may require.
References to “Articles” or “Sections” or “Schedules” or “Exhibits” shall mean
Articles or Sections of this Agreement or Schedules or Exhibits attached to this
Agreement, unless otherwise expressly indicated. The title of each Article and
the headings or titles preceding the text of the Sections are inserted solely
for convenience of reference, and shall not constitute a part of this Agreement,
nor shall they affect the meaning, construction or effect of this Agreement. The
parties have each participated in the negotiation and drafting of this
Agreement.

 
-19-

--------------------------------------------------------------------------------

 

In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.


7.12       Entire Agreement. This Agreement, and the other Transaction Documents
including the initial paragraph, the recitals to this Agreement and the other
Transaction Documents and all Schedules and Exhibits attached to this Agreement,
each of which are made a part of this Agreement by this reference, constitutes
the entire understanding of the parties, supersedes any prior agreements or
understandings, written or oral, between the parties with respect to the subject
matter of this Agreement and the other Transaction Documents between Seller and
Purchaser and that certain Letter of Intent, dated September 22, 2006, between
Seller and Purchaser. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by all of the parties to this
Agreement. No waiver of any of the provisions of this Agreement shall be deemed,
or shall constitute, a waiver of any other provision, whether or not similar,
nor shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.


7.13       Invalidity. If any material provision of this Agreement is determined
to be unenforceable or otherwise invalid, the remainder of this Agreement, or
the application thereof to any person or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
provision of this Agreement shall be valid and enforced to the fullest extent of
the law, provided, that the parties in good faith shall negotiate and execute an
amendment to this Agreement incorporating a new provision intended to achieve
the substantially same result as the unenforceable or otherwise invalid
provision.


7.14       Rights of Parties. Nothing in this Agreement, whether express or
implied, is intended to confer any benefit, right or remedy under or by reason
of this Agreement on any Persons other than the parties to this Agreement and
their respective successors and permitted assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or Liability of any
other Person to any party to this Agreement, nor shall any provision give any
other Person any right of subrogation or action over or against any party to
this Agreement.


7.15       Succession and Assignment. This Agreement shall be binding upon, and
inure to the benefit of, the parties to this Agreement and their respective
representatives, successors and permitted assigns. None of the parties to this
Agreement may assign either this Agreement or any of the rights, interests or
obligations hereunder without the prior written approval of the other parties.
Notwithstanding the foregoing, Purchaser may, without the consent of Seller,
assign all of its rights under this Agreement in connection with the assignment
of a security interest to any lender of Purchaser, or to any Affiliate of
Purchaser, provided that Purchaser remains liable for all of its obligations
hereunder.


7.16       Governing Law. This Agreement shall be governed by and construed
under the laws of the Commonwealth of Virginia, notwithstanding the conflicts of
laws principles of Virginia or any other jurisdiction. Subject to Section 7.7,
no suit, action or proceeding with respect to this Agreement may be brought in
any court or before any similar authority other than in a court of competent
jurisdiction in the Commonwealth of Virginia and the parties hereby submit to
the exclusive jurisdiction of such courts for the purpose of such suit,
proceeding or judgment. Each of the parties hereto hereby irrevocably waives any
right which it may have had to bring such an action in any other court, domestic
or foreign, or before any similar domestic or foreign authority and agrees not
to claim or plead the same. Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement and for any counterclaim therein.

 
-20-

--------------------------------------------------------------------------------

 


7.17       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. The parties may execute this
Agreement and all other agreements, certificates, instruments and other
documents contemplated by this Agreement and exchange on the Closing Date
counterparts of such documents by means of facsimile transmission or electronic
transmission and the parties agree that the receipt of such executed
counterparts shall be binding on such parties and shall be construed as
originals. After the Closing the parties shall promptly exchange original
versions of this Agreement and all other agreements, certificates, instruments
and other documents contemplated by this Agreement that were executed and
exchanged by facsimile transmission or electronic transmission pursuant to this
Section 7.17.


[The Remainder of This Page Intentionally Left Blank and Signature Page Follows]

 
-21-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


[sig1.jpg]



Signature page to
Asset Purchase Agreement

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


[sig2.jpg]



Signature page to
Asset Purchase Agreement

 

--------------------------------------------------------------------------------

 
